DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 11/10/2020; 01/06/2021; and 12/13/2021, has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claim 16]  The claim recites the limitation “wherein the updated basal rate profile more closely correlates to the patients' daily insulin dosing requirements as compared to the programmed basal rate profile."  The examiner is unable to determine the metes and bounds of the claim, since it is unclear how the limitation intends for the updated profile to "more closely correlate" to the patients' daily dosing requirement.  It would appear that the exact dosing requirement is not known, so it is unclear how the updated profile could be compared.  Furthermore, a dosing requirement could vary considerably over a course of a particular time period, so even if an exact dosing requirement were known, the updated profile could “more closely correlate” in one portion of the profile, but be determined to be inaccurate during another portion of the profile (as compared to the programmed profile).  For the purposes of examination, it is interpreted that any adjustment of the programmed basal rate profile meets the limitations of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 13, 14, and 16-20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yodfat et al. (PGPub 2012/0226259).
[Claims 1, 17, and 20]  Yodfat teaches an integrated system (figure 1a, item 1000) and method for monitoring a glucose concentration in a host and for delivering insulin to a host (paragraph [0097]), comprising:
a continuous glucose sensor (“CGM”), wherein the continuous glucose sensor is configured to substantially continuously measure a glucose concentration in a host, and to provide continuous sensor data associated with the glucose concentration in the host (paragraphs [0005], [0083], [0086], [0098], [0102]);
an insulin delivery device (figure 1a, item 1010) configured to deliver insulin to the host, wherein the insulin delivery device is operably connected to the continuous glucose sensor (paragraphs [0086], [0097], [0098]); and
a processor module (“corrective advisor”; figures 1 and 2, items 10/206) configured to provide a programmed basal rate profile for insulin therapy (paragraphs [0005], [0099], [0105]), wherein the basal rate profile comprises an insulin delivery schedule that includes one or more blocks of time, and wherein each block defines an insulin delivery rate (figure 5a; paragraph [0023]), 
periodically or intermittently update the programmed basal rate profile based on a retrospective analysis of continuous glucose sensor data over a predetermined time window (paragraphs [0045], [0075], [0105], [0113]), and
adjust the basal rate profile of the updated programmed basal rate profile in response to real time continuous glucose sensor data indicative of actual or impending hyperglycemia or hypoglycemia (figure 8; paragraphs [0005], [0045], [0141], [0142]). (The examiner notes the limitation of "in response to real time continuous glucose sensor data" does not provide any requirement for when the data was/is collected.)
[Claim 2]  Yodfat teaches the limitations of claim 1, upon which claim 2 depends.  In addition, Yodfat teaches the programmed basal rate profile is pre-programmed by a patient or healthcare provider (paragraph [0005]).
[Claim 3]  Yodfat teaches the limitations of claim 1, upon which claim 3 depends.  Yodfat further discloses the basal rate profile is selected by a user from a list of predetermined basal rate profiles (paragraphs [0022], [0045], [0099]).
[Claim 4]  Yodfat teaches the limitations of claim 1, upon which claim 4 depends.  Yodfat also teaches iteratively repeating the providing and periodically or intermittently updating, wherein the programmed basal rate profile is an updated basal rate profile from a previous iteration (paragraphs [0045], [0105]).
[Claims 9 and 10]  Yodfat teaches the limitations of claim 1, upon which claims 9 and 10 depend.  In addition, Yodfat discloses the periodically or intermittently updating the programmed basal rate profile is further based on a time-averaging retrospective analysis of insulin data over a predetermined time window (paragraphs [0073], [0074], [0081], [0103], [0119]).
[Claim 13]  Yodfat teaches the limitations of claim 1, upon which claim 13 depends.  Yodfat also teaches the periodically or intermittently updating is triggered by an event (figure 2; any input into "corrective advisor” 206; paragraph [0137]).
[Claim 14]  Yodfat teaches the limitations of claim 1, upon which claim 14 depends.  In addition, Yodfat discloses the periodically or intermittently updating is triggered based on a recognized pattern in the data (paragraphs [0102], [0103]).
[Claim 16]  Yodfat teaches the limitations of claim 1, upon which claim 16 depends.  Yodfat further discloses the updated basal rate profile more closely correlates to the patients' daily insulin dosing requirements as compared to the programmed basal rate profile (paragraphs [0031], [0075], [0105], [0113]).
[Claims 18 and 19]  Yodfat teaches the limitations of claim 1, upon which claims 18 and 19 depend.  Yodfat also teaches wherein periodically or intermittently updating the basal rate profile comprises providing upper or lower limits for insulin delivery and wherein adjusting comprises controlling insulin delivery within the upper and lower limits (paragraphs [0044], [0074], [0080], [0081], [0135]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 11, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat et al. (PGPub 2012/0226259).
[Claim 5]  Yodfat teaches the limitations of claim 4, upon which claim 5 depends.  Yodfat does not specifically disclose the time periods between iterations.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the recited time periods, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
[Claims 6 and 7]  Yodfat teaches the limitations of claim 1, upon which claims 6 and 7 depend.  Yodfat does not specifically disclose the number of rates within a profile over a 24 hour period.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the recited number of rates, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
[Claim 8]  Yodfat teaches the limitations of claim 1, upon which claim 8 depends.  Although disclosing the averaging of insulin data and utilizing trends in glucose concentration (paragraph [0102]), Yodfat does not specifically disclose time-averaging the continuous glucose sensor data.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to time-average the continuous glucose sensor data, since the averaging of data is a common/well-known form of data manipulation, and it would have been obvious to apply the same form of data manipulation to glucose data that was applied to the insulin data for purposes of comparison.
[Claims 11 and 12]  Yodfat teaches the limitations of claim 1, upon which claims 11 and 12 depend.  Yodfat does not specifically disclose the duration of the time windows or the frequency of updating.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the recited durations and frequencies, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yodfat et al. (PGPub 2012/0226259), in view of Blomquist et al. (PGPub 2009/0177147).
[Claim 15]  Yodfat teaches the limitations of claim 14, upon which claim 15 depends.  Yodfat does not specifically disclose measuring glycemic variability.
However, Blomquist teaches a system and method for monitoring glucose concentration comprising a blood glucose data module (figure 16, item 1625) which calculates a measure of a user's blood glucose variability from blood glucose data (paragraphs [0102]-0110]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized measuring glycemic variability, as taught by Blomquist, in order to provide increased functionality and control by allowing for an improved statistical means by which variance in a user's blood glucose concentration could be monitored and/or anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,821,229. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claim are found in the recited patent claim. For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent. The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific. Thus, the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 7 a.m.-3 p.m. Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/13/2022